______________________________________________________________________________

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

by and among

SEITEL HOLDINGS, INC.,

VALUEACT CAPITAL MASTER FUND, L.P.,

CENTERBRIDGE CAPITAL PARTNERS II, L.P.,

CENTERBRIDGE CAPITAL PARTNERS SBS II, L.P.

AND

THE MANAGEMENT INVESTORS IDENTIFIED HEREIN

Dated as of May 23, 2011

______________________________________________________________________________

1. Definitions *

2. Registrable Securities *

3. Incidental Registration *

4. Demand Registration *

5. Shelf Registration *

6. Withdrawal Rights *

7. Registration Procedures *

8. Indemnification *

9. Hold-Back Agreements *

10. Underwritten Registration *

11. Miscellaneous *



DEFINED TERMS



REGISTRATION RIGHTS AGREEMENT

This is aN AMENDED AND RESTATED Registration Rights Agreement, dated as of May
23, 2011 (the "Agreement"), by and among Seitel Holdings, Inc., a Delaware
corporation (the "Company"), ValueAct Capital Master Fund, L.P., a British
Virgin Islands limited partnership ("ValueAct Capital"), Centerbridge Capital
Partners II, L.P., a Delaware limited partnership "Centerbridge Capital"),
Centerbridge Capital Partners SBS II, L.P., a Delaware limited partnership
("Centerbridge SBS" and, together with Centerbridge Capital, "Centerbridge" and
the individuals listed on the signature pages hereto as "Management Investors"
(such individuals, the "Management Investors," and each such individual, a
"Management Investor"). ValueAct Capital, Centerbridge and each of the
Management Investors and any other investor in the Company who becomes a party
to or agrees to be bound by this Agreement are sometimes referred to herein
individually as an "Investor" and collectively as the "Investors." ValueAct
Capital and Centerbridge are together referred to as the "Major Stockholders"
and each individually as a "Major Stockholder."

A. This Agreement is being entered into concurrently with the consummation of
the transactions contemplated by the Stock Purchase Agreement, dated as of May
21, 2011 (the "Stock Purchase Agreement"), by and between the Company and
Centerbridge.

B. Pursuant to the terms of the Stock Purchase Agreement, Centerbridge is
acquiring 483,803 shares of common stock, par value $0.001 of the Company (the
"Common Stock"), for an aggregate purchase price of $125,000,000 (the
"Investment").

C. ValueAct Capital and the Management Investors currently own Common Stock and
are party to the Registration Rights Agreement, dated as of January 8, 2007, by
and among the Company, ValueAct Capital and the Management Investors (the
"Original Agreement").

D. In connection with the Investment, the Company, ValueAct and the Management
Investors wish to amend and restate in its entirety the Original Agreement, and
the Company has agreed to provide the registration rights to the Investors,
including Centerbridge, set forth in this Agreement from and after the closing
of the Investment.

Terms

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties agree to amend and restate the Original
Agreement in its entirety to read as follows:

 1.  Definitions

     .

     As used in this Agreement, the following capitalized terms shall have the
     following meanings:

     "Affiliate" has the meaning set forth in Rule 12b-2 of the Rules
     promulgated under the Exchange Act.

     "Commission" means the Securities and Exchange Commission.

     "Common Stock" means the Common Stock, par value $.001 per share, of the
     Company, as adjusted for any stock dividend or distribution payable thereon
     or stock split, reverse stock split, recapitalization, reclassification,
     reorganization, exchange, subdivision or combination thereof.

     "Exchange Act" means the Securities Exchange Act of 1934, as amended from
     time to time.

     "Holder Expenses" shall mean costs and expenses of any holder of
     Registrable Securities whose Registrable Securities are to be registered
     pursuant to this Agreement comprising underwriters' commissions, brokerage
     fees, transfer taxes or the fees and expenses of any accountants, counsel
     (other than the one counsel referenced in the definition of Registration
     Expenses below) or other representatives retained by any such holder.

     "Other Securities" means securities of the Company sought to be included in
     a registration other than Registrable Securities.

     "Person" means an individual, partnership, limited liability company,
     corporation, trust or unincorporated organization, or a government or
     agency or political subdivision thereof or any other entity of any kind.

     "Prospectus" means the prospectus included in any Registration Statement,
     as amended or supplemented by any prospectus supplement with respect to the
     terms of the offering of any portion of the Registrable Securities covered
     by such Registration Statement and all other amendments and supplements to
     the Prospectus, including post-effective amendments, and all material
     incorporated by reference in such Prospectus.

     "Public Offering" means a successfully completed firm commitment
     underwritten public offering pursuant to an effective registration
     statement under the Securities Act (other than a Special Registration
     Statement) in respect of the offer and sale of shares of Common Stock for
     the account of the Company resulting in aggregate net proceeds to the
     Company and any stockholder selling shares of Common Stock in such offering
     of not less than $50,000,000.

     "Registration Expenses" means all costs and expenses in connection with all
     registrations and qualifications under the Securities Act, and of all other
     actions the Company is required to take in order to effect the registration
     of Registrable Securities under the Securities Act pursuant to this
     Agreement (including without limitation all federal and state registration
     and filing fees, printing expenses, fees and disbursements of counsel for
     the Company and the fees and expenses of the Company's independent public
     accountants (including the expenses of any special audit and "cold comfort"
     letters required by or incident to such registration)) and to otherwise
     comply with this Agreement, and the fees and disbursements of one counsel
     for the holders of Registrable Securities whose shares are included in a
     Registration Statement, which counsel shall be selected by the holder(s) of
     a majority of the Registrable Securities whose shares are included in a
     Registration Statement, whether or not any Registration Statement is filed
     or becomes effective, other than Holder Expenses.

     "Registration Statement" means any registration statement of the Company
     which covers any of the Registrable Securities pursuant to the provisions
     of this Agreement, including the Prospectus, amendments and supplements to
     such Registration Statement, including post-effective amendments, all
     exhibits and all material incorporated by reference in such Registration
     Statement.

     "Registrable Securities" has the meaning set forth in Section 2 of this
     Agreement.

     "Securities Act" means the Securities Act of 1933, as amended from time to
     time.

     "Securities Holders Agreement" means the Amended and Restated Securities
     Holders Agreement, dated as of the date hereof, among the Company, ValueAct
     Capital, Centerbridge and the Management Investors.

     "Special Registration Statement" means a registration statement on Form S-8
     or S-4 or any similar or successor form or any other registration statement
     relating to an exchange offer or an offering of securities solely to the
     Company's or a direct or indirect subsidiary's employees or security
     holders or to security holders of a corporation or other entity being
     acquired by, or merged with, the Company or used to offer or sell a
     combination of debt and equity securities of the Company in which (i) not
     more than 10% of the gross proceeds from such offering is attributable to
     the equity securities and (ii) after giving effect to such offering, the
     Company does not have a class of equity securities required to be
     registered under the Exchange Act.

     "Underwritten Registration" or "Underwritten Offering" means a registration
     in which securities of the Company are sold to an underwriter for
     reoffering to the public.

 2.  Registrable Securities

     . The securities entitled to the benefits of this Agreement are the
     Registrable Securities. As used herein, "Registrable Securities" means the
     shares of Common Stock owned by the Investors or their Permitted
     Transferees (as defined in the Securities Holders Agreement) that are
     issued and outstanding on the date hereof and the shares of Common Stock
     that become issued and outstanding after the date hereof that are owned by
     the Investors or their Permitted Transferees; provided, however, that any
     share of Common Stock shall cease to be a Registrable Security when (a) it
     has been effectively registered under the Securities Act and disposed of in
     accordance with the registration statement covering such Common Stock; (b)
     it is distributed to the public pursuant to Rule 144 (or any similar
     provisions then in force) under the Securities Act; or (c) from and after
     such time as the holder thereof may resell such Common Stock without manner
     or volume restrictions under Rule 144 (or any other similar provisions then
     in force) under the Securities Act.

 3.  Incidental Registration

     .

     Right to Include Common Stock
     . If at any time after the completion of the Company's initial Public
     Offering the Company at any time proposes or is required to register any
     offer or sale of its Common Stock under the Securities Act (other than on a
     Special Registration Statement), whether or not for sale for its own
     account (including a registration pursuant to Section 4 or Section 5
     hereof) , it will give at least 30 days prior written notice (the "
     Notice
     " (which request shall specify the aggregate number of the Registrable
     Securities to be registered and will also specify the intended method of
     disposition thereof) to all holders of Registrable Securities of its
     intention to file a registration statement under the Securities Act and of
     such holders' rights under this Section 3. Upon the written request of any
     such holders of Registrable Securities made within 20 days of the date of
     the Notice, the Company will use its best efforts to effect the
     registration under the Securities Act of the offer and sale of all
     Registrable Securities which the Company has been so requested to register
     by the holders thereof (an "
     Incidental Registration
     "), to the extent required to permit the public disposition (in accordance
     with such intended methods thereof) of the Registrable Securities subject
     to such requests;
     provided
     ,
     however
     , that (i) if, any time after giving written notice of its intention to
     register the offer and sale of shares of Common Stock and prior to the
     effective date of the registration statement filed in connection with such
     registration, the Company shall determine for any reason not to register
     the Company's Common Stock, the Company shall give written notice of such
     determination to each holder of Registrable Securities and, thereupon,
     shall be relieved of its obligation to register any offer and sale of
     Registrable Securities in connection with such registration (but not from
     its obligation to pay the Registration Expenses in connection therewith);
     (ii) if a registration undertaken pursuant to this Section 3 shall involve
     an Underwritten Offering, any holder of Registrable Securities requesting
     to be included in such registration may elect, in writing at least 20 days
     prior to the effective date of the registration statement filed in
     connection with such registration, not to register the offer and sale of
     such holder's Registrable Securities in connection with such registration;
     and (iii) if, at any time after the 180 day or shorter period specified in
     Section 5(b), the sale of the securities has not been completed, the
     Company may withdraw from the registration on a pro rata basis (based on
     the number of Registrable Securities requested by each holder of
     Registrable Securities to be subject to such registration) of the offer and
     sale of the Registrable Securities of which the Company has been requested
     to register and which have not been sold.
     Priority in Incidental Registrations
     . If a registration pursuant to Section 3(a) involves an Underwritten
     Offering and the managing underwriter or underwriters advise the Company in
     writing that, in its or their opinion, the total number of shares of Common
     Stock to be included in such registration, including the Registrable
     Securities requested to be included pursuant to this Section 3, exceeds the
     maximum number of shares of Common Stock specified by the managing
     underwriter or underwriters that may be distributed without materially and
     adversely affecting the price, timing or distribution of such shares of
     Common Stock, then the Company shall include in such registration only such
     maximum number of Registrable Securities which, in the reasonable opinion
     of such underwriter or underwriters, can be sold in the following order of
     priority: (i) first, all of the shares of Common Stock that the Company
     proposes to sell for its own account, if any, (ii) second, the Registrable
     Securities held by all holders of Registrable Securities and (iii) third,
     the Other Securities of any holder that are requested to be included in
     such Incidental Registration. To the extent that shares of Common Stock to
     be included in the Incidental Registration must be allocated among the
     holder(s) of Registrable Securities or Other Securities, as the case may
     be, pursuant to clauses (ii) and (iii) above, such shares shall be
     allocated pro rata among the applicable holder(s) of Registrable Securities
     or Other Securities, as the case may be, based on the number of Registrable
     Securities or Other Securities, as the case may be, held by each such
     holder (
     provided
     that any Registrable Securities or Other Securities allocated to any such
     holder that exceed such holder's request will be reallocated among the
     remaining requesting holders of such securities in like manner);
     provided
     ,
     however
     , that if the Incidental Registration is an Underwritten Offering, the
     managing underwriter or underwriters may select Registrable Securities for
     inclusion in such Incidental Registration from the Management Investors on
     a basis other than such pro rata basis if, in the reasonable opinion of
     such underwriter or underwriters, selection on such other basis would be
     material to the success of the offering.
     Expenses
     . The Company will pay all Registration Expenses in connection with any
     registration of Registrable Securities pursuant to Sections 3, 4 and 5 and
     the Selling Holders and the Company participating in a particular offering
     shall pay the Holder Expenses pro rata in accordance with the total amount
     of securities sold in such offering by each such Person.
     Liability for Delay
     . The Company shall not be held responsible for any delay in the filing or
     processing of a registration statement which includes any Registrable
     Securities due to requests by holders of Registrable Securities pursuant to
     this Section 3 nor for any delay in requesting the effectiveness of such
     registration statement;
     provided
     that the Company is not otherwise in material breach of the terms of this
     Agreement, including without limitation Section 7 hereof.

 4.  Demand Registration
     Right to Demand Registration. Subject to Section 4(b) below, at any time
     after the completion of the Company's initial Public Offering (or as
     permitted pursuant to Section 2.2 of the Securities Holders Agreement),
     each Major Stockholder, so long as such Major Stockholder together with its
     Affiliates holds at least 15% of the outstanding Common Stock of the
     Company (each a "
     Demanding Holder
     ") shall each be entitled to make written request (a "
     Demand Registration Request
     ") (which Demand Registration Request shall specify the intended number of
     Registrable Securities to be disposed of by such holder or holders and the
     intended method of disposition thereof (which may be a distribution on
     Shelf Registration Statement pursuant to Section 5 hereof)) to the Company
     for registration with the Commission under and in accordance with the
     provisions of the Securities Act of the offer and sale of all or part of
     the Registrable Securities owned by them (a "
     Demand Registration
     "). In any Demand Registration, all Registration Expenses shall be borne by
     the Company.
     Number of Demand Registrations
     . Each Demanding Holder shall be entitled to three (3) effective Demand
     Registrations (as described in Section 4(e)
     below
     ) under Section 4(a) above;
     provided
     that the Company shall not be required to effect a Demand Registration
     within 180 days of the effective date of any Demand Registration.
     Priority on Demand Registration
     . If any of the Registrable Securities subject to a Demand Registration are
     to be sold in a firm commitment Underwritten Offering and the managing
     underwriter or underwriters of a Demand Registration advise the Company and
     the holders of such Registrable Securities in writing that in its or their
     opinion the number of shares of Common Stock proposed to be sold in such
     Demand Registration exceeds the maximum number of shares of Common Stock
     specified by the managing underwriter that may be distributed without
     materially and adversely affecting the price, timing or distribution of the
     Registrable Securities, the Company shall include in such registration only
     such maximum number of Registrable Securities which, in the reasonable
     opinion of such managing underwriter can be sold in the following order of
     priority: (i) first, the Registrable Securities requested to be included in
     such Demand Registration pursuant to Section 3 or this Section 4 by any
     holder; (ii) second the Other Securities requested to be included in such
     Demand Registration pursuant to Section 3 or this Section 4 by the holder
     of such Other Securities; and (iii) third, the shares of Common Stock to be
     offered by the Company in such Demand Registration. To the extent that the
     Registrable Securities or Other Securities, as the case may be, to be
     included in the Demand Registration must be allocated among the holder(s)
     of Registrable Securities pursuant to clause (i) or (ii) above, such
     Registrable Securities or Other Securities, as the case may be, shall be
     allocated pro rata among the applicable holder(s) of Registrable Securities
     or Other Securities, as the case may be, based on the relative number of
     Registrable Securities or Other Securities, as the case may be, then owned
     by such holder(s) of Registrable Securities or Other Securities, as the
     case may be (
     provided
     that any Registrable Securities or Other Securities, as the case may be,
     thereby allocated to any such holder that exceed such holder's request will
     be reallocated among the remaining registering holders of such securities
     in like manner);
     provided
     ,
     however
     , that if the Demand Registration is an Underwritten Offering, the managing
     underwriter or underwriters may select Registrable Securities for inclusion
     in such Demand Registration from the Management Investors on a basis other
     than such pro rata basis if, in the reasonable opinion of such underwriter
     or underwriters, selection on such other basis would be material to the
     success of the offering.
     Filing Deadline
     . Subject to Section 4(f) and Section 5, the Company shall file the
     registration statement in respect of a Demand Registration Request as soon
     as practicable and, in any event, within 45 days after receiving a Demand
     Registration Request (the "
     Required Filing Date
     ") on any form for which the Company then qualifies, and which form shall
     be available for the sale of the Registrable Securities in accordance with
     the intended methods of distribution thereof, and shall use its best
     efforts to cause the same to be declared effective by the Commission as
     promptly as practicable after such filing;
     provided
     that the Company shall not be obligated to effect a Demand Registration
     pursuant to this Section 4 unless the Demand Registration Request is for a
     number of Registrable Securities with an expected market value that is
     equal to at least $15 million as of the date of such Demand Registration
     Request or is for one hundred percent of the Demanding Holder's Common
     Stock.
     Effectiveness of Demand
     . A Demand Registration requested pursuant to this Section 4 will not be
     deemed to have been effected unless it has become effective under the
     Securities Act and any Demand Registration shall not count as a Demand
     Registration unless the Demanding Holder and its Affiliates are able to
     register and sell at least 90% of the Registrable Securities requested to
     be included by such Demanding Holder in such Demand Registration (or 100%
     of the Registrable Securities requested to be included by such Demanding
     Holder and its Affiliates in the case of such Demanding Holder's third
     Demand Registration).
     Deferral of Filing
     . The Company may defer the filing (but not the preparation) of a
     registration statement required by this Section 4 until after the Required
     Filing Date (or, suspend the effectiveness of a Shelf Registration
     Statement, (i) for a period not to exceed ninety (90) days, if, at the time
     the Company receives the Demand Registration Request (or at any time in
     connection with a Shelf Registration Statement), there exists a Material
     Disclosure Event, or (ii) for a period not to exceed ninety (90) days, if,
     prior to receiving the Demand Registration Request (or at any time in
     connection with a Shelf Registration Statement), the Company had determined
     to effect a registered underwritten public offering of Common Stock, or
     securities convertible into or exchangeable for Common Stock, for the
     Company's account in connection with a material public financing
     transaction and the Company had taken substantial steps (including
     selecting a managing underwriter for such offering, if applicable) and is
     proceeding with reasonable diligence to effect such offering. A deferral of
     the filing (or suspension of effectiveness) of a registration statement
     pursuant to this Section 4(f) shall be lifted, and the requested
     registration statement shall be filed (or made effective) forthwith, if, in
     the case of a deferral pursuant to clause (i) of the preceding sentence,
     the Material Disclosure Event is disclosed or terminated, or, in the case
     of a deferral (or suspension) pursuant to clause (ii) of the preceding
     sentence, the proposed registration for the Company's account is abandoned
     or the filing of a registration statement with respect to any such proposed
     registration is delayed by more than thirty (30) days from the time of
     receipt of the applicable Demand Registration Request (or at the applicable
     time in connection with a Shelf Registration Statement). In order to defer
     the filing (or suspend the effectiveness) of a registration statement
     pursuant to this Section 4(f), the Company shall promptly (but in any event
     within ten (10) days), upon determining to seek such deferral (or
     suspension), deliver to each Demanding Holder a certificate signed by an
     executive officer of the Company stating that the Company is deferring (or
     suspending the effectiveness of) such filing pursuant to this Section 4(f),
     a general statement of the reason for such deferral (or suspension) and an
     approximation of the anticipated delay. Within twenty (20) days after
     receiving such certificate, the Demanding Holder may withdraw such Demand
     Registration Request by giving notice to the Company; if withdrawn, the
     Demand Registration Request shall be deemed not to have been made for all
     purposes of this Agreement and the Company shall pay all expenses of such
     withdrawn Demand Registration in accordance with this Agreement. The
     Company may defer (or suspend the effectiveness of) the filing of a
     particular registration statement pursuant to this Section 4(f) only once
     in any consecutive twelve (12)-month period.
     
     For the purposes of this Section 4(f), "Material Disclosure Event" means,
     as of any date of determination, any pending or imminent event relating to
     the Company or any of its subsidiaries that the board of directors (or
     other similar governing body) of the Company reasonably determines in good
     faith, after consultation with outside counsel to the Company, (i) would
     require disclosure of material, non-public information relating to such
     event in any registration statement or related prospectus including
     Registrable Securities (including documents incorporated by reference
     therein) so that such registration statement would not be materially
     misleading, (ii) would not otherwise be required to be publicly disclosed
     by the Company at that time in a periodic report to be filed with or
     furnished to the Commission under the Exchange Act but for the filing of
     such registration statement or related prospectus and (iii) if publicly
     disclosed at the time of such event, could reasonably be expected to have a
     material adverse effect on the business, financial condition, prospects or
     results of operations of the Company and its subsidiaries or would
     materially adversely affect a pending or proposed material acquisition,
     merger, recapitalization, consolidation, reorganization, financing or
     similar transaction, or negotiations with respect thereto.
     
     Withdrawal and Cancellation
     . Any Demanding Holder may withdraw its Registrable Securities from a
     Demand Registration at any time and any Demanding Holder shall have the
     right to cancel a proposed Demand Registration of Registrable Securities
     pursuant to this
     Section 4(g)
     . Upon such cancellation, the Company shall cease all efforts to secure
     registration and such Demand Registration shall not be counted as a Demand
     Registration under this Agreement for any purpose and the Company shall pay
     the expenses of such cancelled Demand Registration.

 5.  Shelf Registration
     General; Duration
     . After completion of the Company's initial Public Offering, subject to the
     availability of a registration by the Company on Form S-3 (or any successor
     form), any Demanding Holder shall have the right at any time, and from time
     to time, to request, in connection with the delivery of a Demand
     Registration Request in accordance with Section 4, that the Company prepare
     and file with the Commission a "shelf" registration statement (the "
     Shelf Registration Statement
     ") on the appropriate form for an offering to be made, covering the
     Registrable Securities requested to be included therein, on a continuous or
     delayed basis pursuant to Rule 415 under the Securities Act (or any
     successor rule or similar provision then in effect) in the manner or
     manners designated by such Demanding Holder (including, without limitation,
     one or more underwritten offerings). Subject to Section 4(f), the Company
     shall use its best efforts to have the Shelf Registration Statement
     declared effective by the Commission as soon as practicable and to keep
     such Shelf Registration Statement continuously effective and free of
     material misstatements or omissions (including the preparation and filing
     of any amendments and supplements necessary for that purpose) until the
     date on which such Demanding Holder and all other holders have consummated
     the sale of all Registrable Securities requested to be registered under the
     Shelf Registration Statement, subject to Section 4(f).
     Fulfillment of Registration Obligations
     . A registration will not be deemed to have been effected pursuant to a
     Shelf Registration Statement unless (x) the provisions of Section 5(a) are
     fulfilled with respect to such Shelf Registration Statement and (y) the
     Shelf Registration Statement with respect thereto has remained effective
     for the minimum period of time required by Section 5(a).

 6.  Withdrawal Rights
      a. A holder may withdraw all or any part of its Registrable Securities
         from any registration by giving written notice to the Company of its
         request to withdraw at any time. In the case of a partial withdrawal
         prior to the effective date of a Registration Statement, any
         Registrable Securities so withdrawn shall be reallocated among the
         remaining participants in such registration in accordance with the
         applicable provisions of this Agreement.

 7.  Registration Procedures

     . If and whenever the Company is required to use its best efforts to effect
     or cause the registration of any Registrable Securities under the
     Securities Act as provided in this Agreement, the Company will, as
     expeditiously as reasonably possible:

      a. prepare and file with the Commission a registration statement with
         respect to such Registrable Securities, and use its best efforts to
         cause such registration statement to become effective and to keep the
         sellers of Registrable Securities (each, a "Selling Holder") advised in
         writing of the initiation and progress of proceedings regarding such
         registration, provided, however, that the Company may discontinue any
         registration of its securities which is being effected pursuant to
         Section 3 herein at any time prior to the effective date of the
         registration statement relating thereto (but only to the extent set
         forth in the proviso contained in Section 3(a)); furnish to the lead
         underwriter or underwriters, if any, and to the Selling Holders, prior
         to the filing thereof with the Commission, a copy of the registration
         statement, and each amendment thereof, and a copy of any prospectus,
         and each amendment or supplement thereto (excluding amendments caused
         by the filing of a report under the Exchange Act), and use its best
         efforts to reflect in each such document, when so filed with the
         Commission, such comments as such Persons reasonably may on a timely
         basis propose;
      b. prepare and file with the Commission such amendments and supplements to
         such registration statement and the prospectus used in connection
         therewith as may be necessary to keep such registration statement
         effective for a period of not less than 180 days or such shorter period
         which will terminate when all Registrable Securities covered by such
         registration statement have been sold (but not before the expiration of
         the 90-day period referred to in Section 4(3) of the Securities Act and
         Rule 174 thereunder, if applicable) and comply with the provisions of
         the Securities Act with respect to the disposition of all securities
         covered by such registration statement during such period in accordance
         with the intended methods of disposition by the Selling Holders thereof
         set forth in such registration statement; provided, however, that prior
         to filing with the Commission any such registration statement,
         prospectus or amendment or supplement thereto, the Company shall
         furnish copies thereof to counsel for the Selling Holders under such
         registration statement, which document will be subject to reasonably
         prompt review by such counsel; provided further that the Company shall
         be required to maintain any Shelf Registration Statement effective for
         the applicable period described in Section 5(a).
      c. furnish to each Selling Holder and underwriter such number of copies of
         such registration statement and of each such amendment and supplement
         thereof (in each case including all exhibits), such number of copies of
         the prospectus included in such registration statement (including each
         preliminary prospectus and summary prospectus), in conformity with the
         requirements of the Securities Act, a copy of any and all transmittal
         letters or other correspondence to or received from the Commission or
         any other governmental agency or self-regulatory body and such other
         documents as such Selling Holder may reasonably request in order to
         facilitate the disposition of the Registrable Securities by such
         seller;
      d. use its best efforts to register or qualify such Registrable Securities
         covered by such registration statement under such other securities or
         blue sky laws of such jurisdictions as each Selling Holder shall
         request, and do any and all other acts and things which may be
         necessary or advisable to enable such seller to consummate the
         disposition in such jurisdictions of the Registrable Securities owned
         by such Selling Holder ; provided, however, that the Company shall not
         be required to qualify generally to do business in any jurisdiction
         where it is not then so qualified or to take any action which would
         subject it to general service of process in any such jurisdiction where
         it is not then so subject or subject itself to general taxation in any
         jurisdiction where it is not then so subject;
      e. furnish to each Selling Holder and to any underwriter of such
         Registrable Securities an opinion of counsel for the Company (which
         opinion (in form, scope and substance) shall be reasonably satisfactory
         to the managing underwriters, if any, or, in the case of a
         non-underwritten offering, to the Selling Holders) addressed to each
         Selling Holder and any underwriter of such Registrable Securities and
         dated the date of the closing under the underwriting agreement (if any)
         (or if such offering is not underwritten, dated the effective date of
         the applicable registration statement) covering the matters customarily
         covered in opinions requested in sales of securities or underwritten
         offerings, (ii) furnish to each Selling Holder and any underwriter of
         such Registrable Securities a "cold comfort" letter dated the effective
         date of such registration statement (or, if such registration involves
         and underwritten Public Offering, dated the date of the underwriting
         agreement and a "bring down" letter dated the date of the closing under
         the underwriting agreement) addressed to each Selling Holder and any
         underwriter of such Registrable Securities and signed by the
         independent public accountants who have audited the financial
         statements of the Company included in such registration statement, in
         each such case covering substantially the same matters with respect to
         such registration statement (and the prospectus included therein) as
         are customarily covered in opinions of issuer's counsel and in
         accountants' letters delivered to underwriters in underwritten public
         offerings of securities and such other matters as any Selling Holder
         may reasonably request and, in the case of such accountants' letter,
         with respect to events subsequent to the date of such financial
         statements and (iii) cause such authorized officers of the Company to
         execute customary certificates as may be reasonably requested by any
         Selling Holder or any underwriter of such Registrable Securities;
      f. promptly notify the Selling Holders and any underwriter of such
         Registrable Securities in writing (i) of the occurrence of any event as
         a result of which the registration statement or the prospectus included
         in such registration statement, as then in effect, includes an untrue
         statement of a material fact or omits to state any material fact
         required to be stated therein or necessary to make the statements
         therein, in light of the circumstances under which they were made, not
         misleading, (ii) of any request by the Commission or any other
         regulatory body or other body having jurisdiction for any amendment of
         or supplement to any registration statement or other document relating
         to such offering, and (iii) if for any other reason it shall be
         necessary to amend or supplement such registration statement or
         prospectus in order to comply with the Securities Act and, in any such
         case as promptly as reasonably practicable thereafter (and in any event
         within ten days thereafter), prepare and file with the Commission an
         amendment or supplement to such registration statement or prospectus
         which will correct such statement or omission or effect such
         compliance;
      g. notify the Selling Holders and the lead underwriter or underwriters, if
         any, and (if requested) confirm such advice in writing, as promptly as
         reasonably practicable after notice thereof is received by the Company
         (i) when the applicable registration statement or any amendment thereto
         has been filed or becomes effective and when the applicable prospectus
         or any amendment or supplement thereto has been filed, (ii) of any
         written comments by the Commission, (iii) of the issuance by the
         Commission of any stop order suspending the effectiveness of such
         registration statement or any order preventing or suspending the use of
         any preliminary or final prospectus or the initiation or threat of any
         proceedings for such purposes and (iv) of the receipt by the Company of
         any notification with respect to the suspension of the qualification of
         the Registrable Securities for offering or sale in any jurisdiction or
         the initiation or threat of any proceeding for such purpose;
      h. make every reasonable effort to prevent the entry of, and use its best
         efforts to obtain as promptly as reasonably practicable the withdrawal
         of, any stop order with respect to the applicable registration
         statement or other order suspending the use of any preliminary or final
         prospectus;
      i. promptly incorporate in a prospectus supplement or post-effective
         amendment to the applicable registration statement such information as
         the lead underwriter or underwriters, if any, and the Selling Holders
         holding a majority of the Registrable Securities being sold agree
         should be included therein relating to the plan of distribution with
         respect to such Registrable Securities; and make all required filings
         of such prospectus supplement or post-effective amendment as promptly
         as reasonably practicable after being notified of the matters to be
         incorporated in such prospectus supplement or post-effective amendment;
      j. upon the request of any Selling Holder, promptly amend any Shelf
         Registration Statement or take such other action as may be necessary to
         de-register, remove or withdraw all or a portion of the Selling
         Holder's Registrable Securities from a Shelf Registration Statement, as
         requested by such Selling Holder;
      k. to the extent reasonably requested by the lead or managing underwriters
         in connection with an underwritten offering pursuant to Section 4
         (including a Shelf Underwritten Offering pursuant to Section 5), make
         reasonably available appropriate officers of the Company to attend any
         "road shows" scheduled in connection with any such underwritten
         offering, with all out-of-pocket costs and expenses incurred by the
         Company or such officers in connection with such attendance to be paid
         by the Company;
      l. use its best efforts to list such Registrable Securities on any
         securities exchange on which the Common Stock is then listed or NASDAQ
         if the Common Stock is then quoted on NASDAQ, if such Registrable
         Securities are not already so listed or quoted and if such listing is
         then permitted under the rules of such exchange or NASDAQ, and provide
         an independent transfer agent and registrar for such Registrable
         Securities covered by such registration statement and a cusip number
         for all Registrable Securities not later than the effective date of
         such registration statement; and
      m. use its best efforts to take all other steps necessary to effect the
         registration of the Registrable Securities contemplated hereby.

     Each holder of Registrable Securities agrees by acquisition of such
     Registrable Securities that, upon receipt of any notice from the Company of
     the happening of any event of the kind described in clause (e) of this
     Section 7, such holder will forthwith discontinue disposition of
     Registrable Securities pursuant to the registration statement covering such
     Registrable Securities until such holder's receipt of the supplemented or
     amended prospectus contemplated by clause (e) of this Section 7, and, if so
     directed by the Company, such holder will deliver to the Company (at the
     Company's expense) all copies, other than permanent file copies then in
     such holder's possession, of the prospectus covering such Registrable
     Securities current at the time of receipt of the Company's notice. In the
     event the Company shall give any such notice, the period mentioned in
     clause (b) of this Section 7 shall be extended by the number of days during
     the period from and including the date of the giving of such notice
     pursuant to clause (e) of this Section 7 and including the date when each
     seller of Registrable Securities covered by such registration statement
     shall have received the copies of the supplemented or amended prospectus
     contemplated by clause (f) of this Section 7.

 8.  Indemnification

     .

     Indemnification by the Company
     . The Company hereby agrees to indemnify and hold harmless each holder of
     Registrable Securities which shall have been registered under the
     Securities Act, and such holder's officers, directors, employees,
     stockholders, members and agents and each other Person, if any, who
     controls such holder or any of the foregoing within the meaning of the
     Securities Act and each other Person (including underwriters) who
     participates in the offering of such Registrable Securities against any
     losses, claims, damages, liabilities, reasonable attorneys' fees, costs or
     expenses (collectively, the "
     Damages
     "), joint or several, to which such holder, Person, controlling Person or
     participating Person may become subject under the Securities Act or
     otherwise, insofar as such Damages (or proceedings in respect thereof)
     arise out of or are based upon any untrue statement or alleged untrue
     statement of any material fact made by the Company or its agents contained
     in any registration statement under which such Registrable Securities are
     registered under the Securities Act, in any preliminary prospectus or final
     prospectus contained therein, or in any amendment or supplement thereof, or
     in any document incorporated by reference therein, or arise out of or are
     based upon the omission or alleged omission to state therein a material
     fact required to be stated therein or necessary to make the statements
     therein (in the case of a prospectus, in light of the circumstances in
     which they were made) not misleading, and will reimburse such holder of
     Registrable Securities or such controlling Person or participating Person
     in connection with investigating or defending any such Damages or
     proceeding;
     provided
     ,
     however
     , that the Company will not be liable in any such case to the extent that
     any such Damages arise out of or are based upon an untrue statement or
     alleged untrue statement or omission or alleged omission made in such
     registration statement, said preliminary or final prospectus or said
     amendment or supplement thereto in reliance upon and in conformity with
     written information furnished to the Company by such holder or such
     controlling or participating Person, as the case may be, specifically for
     use in the preparation thereof.
     Indemnification by the Holders of Registrable Securities Which Are
     Registered
     . In connection with any registration statement in which a Selling Holder
     is participating pursuant to this Agreement, each Selling Holder, by
     exercising its registration rights hereunder, hereby agrees to indemnify
     and hold harmless the Company, its directors, officers, employees and
     agents and each other Person, if any, which controls the Company within the
     meaning of the Securities Act against any Damages, severally, but not
     jointly, to which the Company, or such other Person or such Person
     controlling the Company may become subject under the Securities Act or
     otherwise, but only to the extent that such Damages (or proceedings in
     respect thereof) arise out of or are based upon any untrue statements or
     alleged untrue statement of any material fact contained, on the effective
     date thereof, in any registration statement under which such Registrable
     Securities are registered under the Securities Act, in any preliminary
     prospectus or final prospectus contained therein or in any amendment or
     supplement thereto, or arise out of or are based upon the omission or
     alleged omission to state therein a material fact required to be stated
     therein or necessary to make the statements therein (in the case of a
     prospectus, in light of the circumstance in which they were made) not
     misleading, which, in each such case, has been made in or omitted from such
     registration statement, said preliminary or final prospectus or said
     amendment or supplement in reliance upon, and in conformity with, written
     information furnished to the Company by such holder of Registrable
     Securities specifically for use in the preparation thereof. The Company
     shall be entitled to receive indemnities from underwriters, selling
     brokers, dealer managers and similar securities industry professionals
     participating in the distribution, to the same extent as provided above,
     with respect to information furnished in writing by such Persons
     specifically for inclusion in any prospectus or registration statement. The
     liability of any Selling Holder hereunder shall be several and not joint
     and in no event shall the liability of any Selling Holder hereunder be
     greater than the amount of the net proceeds received by such Selling Holder
     for the sale of the Registrable Securities giving rise to such
     indemnification obligations.
     Conduct of Indemnification Proceedings
     . Any Person entitled to indemnification hereunder shall (i) give prompt
     written notice to the indemnifying party of the commencement of any action
     or proceeding involving a claim referred to in the preceding paragraphs of
     this Section 8 (provided the failure of any indemnified party to give such
     notice shall not relieve the indemnifying party of its obligations under
     this Section 6 except to the extent of any damages caused solely by such
     failure), and (ii) unless the indemnified party has been advised by its
     counsel that a conflict of interest exists or may exist between such
     indemnified and indemnifying parties under applicable standards of
     professional responsibility, with respect to such claim, permit such
     indemnifying party to assume the defense of such claim with counsel
     reasonably satisfactory to the indemnified party. Whether or not such
     defense is assumed by the indemnifying party, the indemnifying party will
     not be subject to any liability for any settlement made without its consent
     (but such consent will not be unreasonably withheld). No indemnifying party
     will consent to the entry of any judgment or enter into any settlement
     which does not include as an unconditional term thereof the giving by the
     claimant or plaintiff to such indemnified party of a release from all
     liability in respect of such claim or litigation;
     provided
     ,
     however
     , that no indemnifying party will consent to the entry of any judgment or
     enter into any settlement (other than for the payment of money only)
     without the consent of the indemnified party (which consent will not be
     unreasonably withheld). An indemnifying party who is not entitled to, or
     elects not to, assume the defense of the claim, will not be obligated to
     pay the fees and expenses of more than one counsel for all parties
     indemnified by such indemnifying party with respect to such claim, unless
     in the reasonable judgment of any indemnified party a conflict of interest
     exists or may exist between such indemnified party and any other such
     indemnified parties with respect to such claim, in which event the
     indemnifying party shall be obligated to pay the fees and expenses of such
     additional counsel or counsels.
     Contribution
     . If for any reason the indemnification provided for in the preceding
     Sections 8(a) or 8(b) is unavailable to an indemnified party in respect of
     any Damages referred to therein, the indemnifying party shall contribute to
     the amount paid or payable by the indemnified party as a result of such
     Damages in such proportion as is appropriate to reflect the relative
     benefits received by, and the relative fault of, the indemnified party and
     the indemnifying party, as well as any other appropriate equitable
     considerations;
     provided
     ,
     however
     , that in no event shall the liability of any selling holder of Registrable
     Securities hereunder (whether in respect of indemnification or contribution
     obligations) be greater in amount than the difference between the dollar
     amount of the proceeds received by such holder upon the sale of the
     Registrable Securities giving rise to such contribution obligation and all
     amounts previously contributed by such holder with respect to such Damages.
     The relative fault shall be determined by reference to, among other
     equitable considerations, whether the untrue or alleged untrue statement of
     a material fact or omission or alleged omission to state a material fact
     relates to information supplied by the indemnifying party on the one hand
     or the indemnified party on the other, the intent of the parties and their
     relative knowledge, access to information and opportunity to correct or
     prevent such statement or omission. The parties hereto agree that it would
     not be just and equitable if contribution pursuant to this Section 8(d)
     were determined by pro rata allocation or by any other method of allocation
     which does not take into account the equitable considerations referred to
     in this Section. No Person guilty of fraudulent misrepresentation (within
     the meaning of Section 11(f) of the Securities Act) shall be entitled to
     contribution from any Person who was not guilty of fraudulent
     misrepresentation.

 9.  Hold-Back Agreements

     . Each holder of Registrable Securities whose Registrable Securities are
     eligible for inclusion in a Registration Statement filed pursuant to
     Section 3, 4 or 5 agrees, if requested by the managing underwriter or
     underwriters in an Underwritten Offering of any Registrable Securities, not
     to effect any public sale or distribution of Registrable Securities,
     including a sale pursuant to Rule 144 (or any similar provision then in
     force) under the Securities Act (except as part of such Underwritten
     Registration), during the 10-day period prior to, and for a period (which
     period shall be the same for each Major Stockholder and its Affiliates) of
     up to 180 days (in the case of the Company's initial Public Offering) or 90
     days (in the case of an offering after the Company's initial Public
     Offering) (as required by the managing underwriter in its reasonable
     discretion) beginning on the effective date of such Registration Statement,
     to the extent timely notified of such offering in writing by the Company or
     the managing underwriter or underwriters.

 10. Underwritten Registration

     . If any of the Registrable Securities covered by any Incidental
     Registration or a Demand Registration are to be sold in an Underwritten
     Offering, the investment banker or investment bankers (including a Shelf
     Registration) and manager or managers that will administer and underwrite
     the offering will be selected by (i) the Company, in the case of an
     Incidental Registration or (ii) by the Demanding Holder, in the case of a
     Demand Registration (provided that the selection of underwriters shall be
     reasonably satisfactory to the Company).

     Notwithstanding anything herein to the contrary, no Person may participate
     in any Underwritten Registration hereunder unless such Person (a) agrees to
     sell such Person's securities on the basis provided in any underwritten
     arrangements approved by the Persons entitled hereunder to approve such
     arrangement and (b) accurately completes and executes all questionnaires,
     powers of attorney, indemnities, custody agreements, underwriting
     agreements and other customary documents required under the terms of such
     underwriting arrangements; provided, however, that no holder of Registrable
     Securities will be required to provide representations and warranties or
     indemnities or otherwise become subject to liabilities or obligations in
     any such underwriting agreement that are not customary for investors of its
     type in such transaction.

     If requested by the underwriters for any underwritten offering of
     Registrable Securities pursuant to a registration requested under this
     Agreement, the Company shall enter into an underwriting agreement with such
     underwriters for such offering, which agreement will contain such
     representations and warranties by the Company and such other terms and
     provisions as are customarily contained in underwriting agreements
     generally with respect to secondary distributions to the extent relevant,
     including, without limitation, indemnification and contribution provisions
     substantially to the effect and to the extent provided in Section 8, and
     agreements as to the provision of opinions of counsel and accountants'
     letters to the effect and to the extent provided in Section 7. The Selling
     Holders on whose behalf the Registrable Securities are to be distributed by
     such underwriters shall be parties to any such underwriting agreement, and
     the representations and warranties by, and the other agreements on the part
     of, the Company to and for the benefit of such underwriters, shall also be
     made to and for the benefit of such Selling Holders and the conditions
     precedent to the obligations of such underwriters under such underwriting
     agreement shall also be conditions precedent to the obligations of such
     Selling Holders to the extent applicable. Subject to the following
     sentence, such underwriting agreement shall also contain such
     representations and warranties by such Selling Holders and such other terms
     and provisions as are customarily contained in underwriting agreements with
     respect to secondary distributions, when relevant. No Selling Holder shall
     be required in any such underwriting agreement or related documents to make
     any representations or warranties to or agreements with the Company or the
     underwriters other than customary representations, warranties or agreements
     regarding such Selling Holder's title to Registrable Securities and any
     written information provided by the Selling Holder to the Company expressly
     for inclusion in the related registration statement.

     In connection with the preparation and filing of each registration
     statement registering Registrable Securities under the Securities Act
     pursuant to this Agreement, the Company shall (x) make available upon
     reasonable notice at reasonable times and for reasonable periods for
     inspection by each Selling Holder, by any managing underwriter or
     underwriters participating in any disposition to be effected pursuant to
     such registration statement, and by any attorney, accountant or other agent
     retained by any Selling Holder or any managing underwriter, all pertinent
     financial and other records, pertinent corporate documents and properties
     of the Company, and (y) cause all of the Company's officers, directors and
     employees and the independent public accountants who have certified the
     Company's financial statements to make themselves reasonably available to
     discuss the business of the Company and to supply all information
     reasonably requested by any such Selling Holders, managing underwriters,
     attorneys, accountants or agents in connection with such registration
     statement, in the case of each of clauses (x) and (y), as shall be
     necessary to enable them to exercise their due diligence responsibilities
     (subject to entry by each party referred to in this paragraph into
     customary confidentiality agreements in a form reasonably acceptable to the
     Company).

     In the case of an underwritten offering requested by a Demanding Holder
     pursuant to Section 4 or Section 5, the price, underwriting discount and
     other financial terms for the Registrable Securities of the related
     underwriting agreement shall be determined by the applicable Demanding
     Holder. In the case of any underwritten offering of securities by the
     Company pursuant to Section 3, such price, discount and other terms shall
     be determined by the Company, subject to the right of Selling Holders to
     withdraw their Registrable Securities from the registration pursuant to
     Section 6.

 11. Miscellaneous
     Effective Time. The provisions of this Agreement are effective from and
     after the date hereof.
     Amendment and Modification
     . This Agreement may be amended or modified, or any provision hereof may be
     waived,
     provided
     that such amendment or waiver is set forth in a writing executed by (i) the
     Company, (ii) each Major Stockholder and (iii) in the case of any amendment
     which materially and adversely affects any Investor differently from any
     other Investor (other than due to any difference in the number of shares
     owned by any such Investor), such Investor. No course of dealing between or
     among any persons having any interest in this Agreement will be deemed
     effective to modify, amend or discharge any part of this Agreement or any
     rights or obligations of any person under or by reason of this Agreement.
     Additional Parties
     . The Board of Directors of the Company shall be entitled, but not
     obligated, with the consent of Person(s) holding at least 70% of the
     Registrable Securities, to allow any acquirer of newly issued equity
     securities (or securities or rights convertible or exercisable into equity
     securities), of the same type and class of the Registrable Securities, to
     execute a counterpart to this Agreement and become a party hereto (each, an
     "
     Additional Party
     "), in which case the equity securities issued or issuable to any such
     Additional Party shall be deemed to be "Registrable Securities" subject to
     the terms and conditions hereof and such Additional Party shall be deemed
     to be a holder of "Registrable Securities" for purposes hereof. Except as
     set forth in this Section 9(c), the Company will not grant to any other
     persons any registration rights. Each Major Stockholder may assign all or
     part of their rights and obligations under this Agreement as a Major
     Stockholder to any transferee of shares of Common Stock of such Major
     Stockholder to the extent provided in Section 1.4 of the Securities Holders
     Agreement. The parties agree to amend this Agreement, if necessary, in
     connection with a transfer contemplated by this Section 11(c) to reflect
     the provisions thereof. Each Investor may assign all or a part of their
     rights under this Agreement to any transferee who has acquired Registrable
     Securities from such Investor to the extent that such transfer does not
     violate the Securities Holders Agreement and such transferee agrees in
     writing to be bound by the terms of this Agreement and such Transferee
     shall be deemed an Investor hereunder.
     Survival of Representations and Warranties
     . All representations, warranties, covenants and agreements set forth in
     this Agreement will survive the execution and delivery of this Agreement
     and the consummation of the transactions contemplated hereby, regardless of
     any investigation made by an Investor or on its behalf.
     Successors and Assigns
     . This Agreement and all of the provisions hereof shall be binding upon and
     inure to the benefit of the parties hereto and their respective successors
     and permitted assigns and executors, administrators and heirs.
     Separability
     . In the event that any provision of this Agreement or the application of
     any provision hereof is declared to be illegal, invalid or otherwise
     unenforceable by a court of competent jurisdiction, the remainder of this
     Agreement shall not be affected except to the extent necessary to delete
     such illegal, invalid or unenforceable provision unless that provision held
     invalid shall substantially impair the benefits of the remaining portions
     of this Agreement.
     Notices
     . All notices provided for or permitted hereunder shall be made in writing
     by hand-delivery, registered or certified first-class mail, fax or
     reputable courier guaranteeing overnight delivery to the other party at the
     following addresses (or at such other address as shall be given in writing
     by any party to the others):
     
     If to the Company:
     
     Seitel Holdings, Inc.
     
     c/o Seitel, Inc.
     
     10811 S. Westview Circle Drive
     
     Building C, Suite 100
     
     Houston, TX 77043
     
     Telecopier: (713) 881-8901
     
     Attention: Robert D. Monson
     
     with a required copy to:
     
     Dechert LLP
     
     Cira Centre
     
     2929 Arch Street
     
     Philadelphia, PA 19104
     
     Facsimile: (215) 994-2222
     
     Attention: Christopher G. Karras
     
     If to ValueAct Capital, to:
     
     ValueAct Capital Master Fund, L.P.
     
     435 Pacific Avenue, 4th Floor
     
     San Francisco, CA 94133
     
     Facsimile: (415) 362-5727
     
     Attention: Allison Bennington, General Counsel
     
     with a required copy to:
     
     Dechert LLP
     
     Cira Centre
     
     2929 Arch Street
     
     Philadelphia, PA 19104
     
     Facsimile: (215) 994-2222
     
     Attention: Christopher G. Karras
     
     If to Centerbridge:
     
     Centerbridge Capital Partners, L.P.
     
     375 Park Avenue
     
     12th Floor
     
     New York, NY 10152
     
     Facsimile: (212) 672-5001
     
     Attention: Kyle Cruz
     
     with a required copy to:
     
     Latham & Watkins LLP
     885 Third Avenue
     New York, NY 10022
     
     Facsimile: (212) 751-4864
     
     Attention: Howard Sobel and Jennifer Perkins
     
     if to any of the other Investors, to such Investor's address as set forth
     on the signature page hereto or such other address as may be specified from
     time to time in writing to the Company by such Investor.
     
     All such notices and other communications hereunder shall be in writing and
     shall be deemed to have been duly given if delivered personally, sent by
     telecopier (subject to electronic confirmation of such facsimile
     transmission and the sending (on the date of such facsimile transmission)
     of a confirmation copy of such facsimile by nationally recognized overnight
     courier service or by certified or registered mail, postage prepaid) or on
     the second business day after being sent by nationally recognized overnight
     courier service or on the fifth business day after being sent by registered
     or certified mail (postage prepaid, return receipt requested) to the
     respective party.
     
     Governing Law
     . The validity, performance, construction and effect of this Agreement
     shall be governed by and construed in accordance with the internal laws of
     the State of Delaware, without giving effect to principles of conflicts of
     law.
     Headings; Definitions
     . The headings in this Agreement are for convenience of reference only and
     shall not constitute a part of this Agreement, nor shall they affect their
     meaning, construction or effect. The definitions contained in this
     Agreement are applicable to the singular as well as the plural forms of
     such terms and to the masculine as well as to the feminine and neuter
     genders of such terms. All capitalized terms used but not otherwise defined
     herein shall have the meanings ascribed thereto in the Securities Holders
     Agreement.
     Counterparts
     . This Agreement may be executed in two or more counterparts and by the
     parties hereto in separate counterparts, each of which when so executed
     shall be deemed to be an original, and all of which taken together shall
     constitute one and the same instrument.
     Further Assurances
     . Each party shall cooperate and take such action as may be reasonably
     requested by another party in order to carry out the provisions and
     purposes of this Agreement and the transactions contemplated hereby.
     Termination
     . Unless sooner terminated in accordance with its terms, this Agreement
     shall terminate (A) at such time as there are no Registrable Securities
     outstanding or (B) upon the written agreement of each holder of Registrable
     Securities;
     provided
     that the indemnification rights and obligations set forth in Section 8
     hereof shall survive the termination of this Agreement.
     Remedies
     . In the event of a breach or a threatened breach by any party to this
     Agreement of its obligations hereunder, any party injured or to be injured
     by such breach, in addition to being entitled to exercise all rights
     granted by law, including recovery of damages, will be entitled to specific
     performance of its rights under this Agreement, it being agreed by the
     parties that the remedy at law, including monetary damages, for breach of
     such provision will be inadequate compensation for any loss and that any
     defense in any action for specific performance that a remedy at law would
     be adequate is waived.
     Party No Longer Owning Registrable Securities
     . If a party hereto ceases to own any Registrable Securities, such party
     will no longer be deemed to be a party to this Agreement;
     provided
     that the indemnification rights and obligations set forth in Section 8
     hereof shall survive any such cessation of ownership.
     Pronouns
     . Whenever the context may require, any pronouns used herein shall be
     deemed also to include the corresponding neuter, masculine or feminine
     forms.
     No Effect on Employment
     . Nothing herein contained shall confer on any Investor the right to remain
     in the employ or service of the Company or any of its subsidiaries or
     Affiliates.
     Attorneys' Fees
     . In the event any party hereto commences any action to enforce any rights
     of such party hereunder, the prevailing party in such action shall be
     entitled to recover such party's costs and expenses incurred in such
     action, including, without limitation, reasonable attorneys' fees.
     Current Public Information
     . At all times after the Company has filed a registration statement with
     the Commission pursuant to the requirements of either the Securities Act or
     the Exchange Act, and as long as any party hereto shall hold any
     Registrable Securities, the Company will file all reports required to be
     filed by it under the Securities Act and the Exchange Act and the rules and
     regulations adopted by the Commission thereunder, and will take such
     further action as any holder or holders of Registrable Securities may
     reasonably request, all to the extent required to enable such holders to
     sell Registrable Securities pursuant to Rule 144 under the Securities Act
     (as such rule may be amended from time to time) or any similar rule or
     regulation hereafter adopted by the Commission. The Company shall use its
     reasonable best efforts to cause all conditions to the availability of Form
     S-3 (or any successor form) under the Securities Act for the filing of
     registration statements under this Agreement to be met as soon as
     practicable after the Company's initial Public Offering and furnish to any
     holder of Registrable Securities upon request, (i) a written statement by
     the Company as to the status of its compliance with the reporting
     requirements described in this paragraph (r), (ii) a copy of the most
     recent annual or quarterly report of the Company, and (iii) such other
     reports and documents so filed as such holder may reasonably request in
     availing itself of any rule of regulation of the Commission allowing such
     holder to sell any such securities without registration.
     Entire Agreement
     . This Agreement sets forth the entire agreement and understandings among
     the parties as to the subject matter hereof and merges and supersedes all
     prior discussions and understandings of any and every nature among them.

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

COMPANY

SEITEL HOLDINGS, INC.

By: /s/ Gregory P. Spivy

Name: Gregory P. Spivy
Title: Managing Member

VALUEACT CAPITAL

VALUEACT CAPITAL MASTER FUND, L.P.

By: VA Partners I, LLC, its General Partner

By: /s/ George F. Hamel, Jr.

Name: George F. Hamel, Jr.

Title: Managing Member

CENTERBRIDGE

CENTERBRIDGE CAPITAL PARTNERS II, L.P.

By: Centerbridge Associates II, L.P., its general partner

By: /s/ Vivek Melwani Name: Vivek Melwani

Title: Authorized Person

CENTERBRIDGE CAPITAL PARTNERS SBS II, L.P.

By: Centerbridge Associates II, L.P., its general partner

By: /s/ Vivek Melwani

Name: Vivek Melwani

Title: Authorized Person

 

 

   

MANAGEMENT INVESTORS

/s/ Robert D. Monson

Robert D. Monson

 

MANAGEMENT INVESTORS (continued)

/s/ William J. Restrepo

William J. Restrepo

 

MANAGEMENT INVESTORS (continued)

/s/ Kevin P. Callaghan

Kevin P. Callaghan

 

MANAGEMENT INVESTORS (continued)

/s/ Marcia H. Kendrick

Marcia H. Kendrick

MANAGEMENT INVESTORS (continued)

/s/ Robert J. Simon

Robert J. Simon

MANAGEMENT INVESTORS (continued)

/s/ Randall Sides

Randall Sides

 

MANAGEMENT INVESTORS (continued)

/s/ Richard Kelvin

Richard Kelvin

 

MANAGEMENT INVESTORS (continued)

/s/ Philip B. Livingston

Philip B. Livingston

 

MANAGEMENT INVESTORS (continued)

/s/ John E. Jackson

John E. Jackson

 

MANAGEMENT INVESTORS (continued)

Golding Brothers 1996 Partners, Ltd.

By: /s/ Jay H. Golding

Name: Jay H. Golding

MANAGEMENT INVESTORS (continued)

/s/ Robert E. Pharr

Robert E. Pharr

 

MANAGEMENT INVESTORS (continued)

/s/ William R. Leakey

William R. Leakey

 

MANAGEMENT INVESTORS (continued)

/s/ Mark Sweeney

Mark Sweeney

 

MANAGEMENT INVESTORS (continued)

/s/ Steve Sahinen

Steve Sahinen

 

MANAGEMENT INVESTORS (continued)

/s/ Jude Affonso

Jude Affonso

 

MANAGEMENT INVESTORS (continued)

/s/ Chynna Winter Williams

Chynna Winter Williams

 

MANAGEMENT INVESTORS (continued)

/s/ Donna Anderson

Donna Anderson

 



